—In a proceeding pursuant to CPLR article 78 to review a determination of the Suffolk County Department of Consumer Affairs, dated February 27, 1997, which denied the petitioner’s application for a license as a home improvement contractor, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated August 29, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The appellant’s contention that it was denied due process because the respondent denied its application for a home improvement license without a hearing is without merit (see, Matter of Benvenuto v Suffolk County Dept. of Consumer Affairs, 144 AD2d 455, 456; Matter of 125 Bar Corp. v State Liq. Auth., 24 NY2d 174; see also, Alexander, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C7803:l, at 352-353). Moreoever, the respondent’s denial of the appellant’s application was supported by a rational basis and was not arbitrary and capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.